Citation Nr: 0607609	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  04-16 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to July 
1973.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Muskogee, Oklahoma 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board finds that additional development is warranted with 
respect to the veteran's claim for service connection for 
PTSD.  During the hearing in October 2005, the veteran stated 
that he was receiving United States Postal Service disability 
benefits.  He reported that the benefits were provided due to 
his psychiatric condition.  These Federal records, if 
available, must be obtained.  See generally, Murincsak v. 
Derwinski, 2 Vet. App. 363, 371-2 (1992).  

In addition, the veteran submitted a letter from L.M.P., 
M.D., dated in September 2004, and a letter from A. J.-P., 
M.D., dated in June 2005, that both indicated that the 
veteran met the criteria for a diagnosis of PTSD.  Neither 
psychiatrist stated a basis in fact for their opinions.  Any 
clinical records relied upon in making those determinations 
are not of record.  Upon remand, the veteran should be 
afforded an opportunity to authorize VA to attempt to obtain 
any such records.  

Moreover, there are differing opinions of record as to 
whether the veteran has PTSD.  In addition to the letters 
from private treatment providers noted above, VA treatment 
records note treatment for a psychiatric disorder, variously 
characterized as intermittent explosive disorder, psychosis, 
not otherwise specified, substance abuse, a personality 
disorder, and PTSD.  

During a VA examination in May 2003, the examiner noted that 
the veteran was not exposed to conduct while serving as a 
Clerk Typist in the Marine Corps.  He opined that the 
veteran's symptoms did not meet the criteria for a diagnosis 
of PTSD.  He was assessed with adult antisocial behavior, 
cocaine dependence, and alcohol dependence.  

The Board finds, on the basis of the foregoing, that 
additional examination would be helpful in sorting out the 
various diagnoses of record.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his claim 
that have not already been obtained; of 
particular interest are any records from 
L. M. P., M.D., and A. J.-P., M.D.  After 
the veteran has signed the appropriate 
releases, those records should be obtained 
and associated with the claims folder.  
All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  The veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order to provide the veteran the 
opportunity to obtain and submit those 
records for VA review.  

2.  The RO should obtain from the United 
States Postal Service a copy of any 
disability determination made with respect 
to the veteran and a copy of the record 
upon which the award was based.  

3.  The veteran should be afforded a VA 
psychiatric examination to determine the 
etiology of any current psychiatric 
disorder, to include whether he has PTSD 
under the criteria in DSM-IV.  The claims 
folder must be made available to the 
examiner for review and a notation to the 
effect that this record review took place 
should be included in the report.  All 
appropriate testing should be undertaken 
in connection with the examination.  

If PTSD is diagnosed, the doctor should 
clearly identify the specific events which 
are considered stressors supporting the 
diagnosis, and fully explain why the 
stressors are considered sufficient under 
DSM-IV.  

In offering any opinion, the examiner is 
requested to review the claims file, to 
include consideration of the opinions of 
A. J.-P., M.D., and L. M. P., M.D.  The 
physician should describe all findings in 
detail and provide a complete rationale 
for all opinions offered.  The findings 
should be typed or otherwise recorded in a 
legible manner for review purposes.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  

5.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, the 
RO should determine whether the examiner 
has responded to all questions posed.  If 
not, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 
(2005).  

6.  After the requested development has 
been completed, the RO should review and 
adjudicate the merits of the claim based 
on all the evidence of record and all 
governing legal authority, including any 
additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied, the 
veteran should be furnished a Supplemental 
Statement of the Case, and given the 
opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

